Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 6-7, 9-10 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 12-13, 15-17, 19 and 23 of U.S. Application 16/970,941 in view of over Shi et al. (US 2020/0382929), Shen et al. (US 2021/0167875) and Zeng et al. (US 2021/0075691). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-2, 6-7, 9-10 and 16-19, the claims of the copending application recite features such as determining a neural network configuration but do not recite various claimed features such as forming DNN portions for a base station and a UE in a system with multiple carriers. However, Shi teaches a base station for forming UL and DL DNN portions for itself and a UE (recitations as noted in the 35 U.S.C. 103 below including figs. 4-5 and 8). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite forming the portions as claimed. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing computations within a controlling device as is known in the art (Shi, recitations as noted below including figs. 4-5 and 8 and para. 159; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Shen and Zeng disclose features such as multiple carriers and licensed and unlicensed bands as noted below and make obvious reciting these features for the same reasons and motivations as noted below. 

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 9-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0382929) in view of Shen et al. (US 2021/0167875).
Regarding claim 1, Shi discloses a method performed by a network entity (fig, 1, item 120) associated with a wireless communication system, the method comprising: determining at least one deep neural network (DNN) configuration for processing information exchanged with a user equipment (UE) over the wireless communication system (paras. 14 and 97; fig. 8), the at least one DNN configuration including a first portion of the at least one DNN configuration for forming a first DNN at the network entity (steps 802-806 and 812; note: encoder and decoder DNN weights at the BS; para. 159), and a second portion of the at least one DNN configuration for forming a second DNN at the UE (steps 802-806 and 812; encoder and decoder DNN weights at the UE; para. 159) forming the first DNN based on the first portion (step 812); communicating an indication of the second portion to the UE and directing the UE to form the second DNN based on the second portion (step 812; para. 159); and using the first DNN to exchange, over the wireless communication system, the information with the UE (figs. 4 and 10-15; note: feature encoders/decoders; paras. 30, 142, 152 and 159).
However, Shi does not disclose determining at least one deep neural network (DNN) configuration for processing information exchanged with a user equipment (UE) over the wireless communication system using a simultaneous connection to multiple component carriers that include a first component carrier and a second component carrier, and using the first DNN to exchange, over the wireless communication system, the information with the UE using the simultaneous connection to the multiple component carriers. Although, Shen discloses communication using multiple component carriers simultaneously and using a neural network to enhance the communication (figs. 15 and 17; note: CC1 and CC2; paras. 24-25, 186, 199 and 205-206). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining at least one deep neural network (DNN) configuration for processing information exchanged with a user equipment (UE) over the wireless communication system using a simultaneous connection to multiple component carriers that include a first component carrier and a second component carrier, and using the first DNN to exchange, over the wireless communication system, the information with the UE using the simultaneous connection to the multiple component carriers in the invention of Shi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing bidirectional transmission enhancements using component carriers as is known in the art (e.g., increased bandwidth, etc.) and to further refine the aggregated carrier communication using a neural network as is known in the art (Shen, figs. 15 and 17, and paras. 25-24, 186, 199 and 205-206; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 6, these limitations are rejected on the same ground and motivation as claim 1 above where Shi is silent but Shen teaches and makes obvious the method as recited in claim 1, wherein the determining the at least one DNN configuration is based, at least in part, on a count of component carriers included in the multiple component carriers (Shen, paras. 24-25 and 199; note: neural network channels corresponding to a number of component carriers).
Regarding claim 7, Shi in view of Shen teaches and makes obvious the method as recited in claim 1, wherein the determining the at least one DNN configuration further comprises: determining an end-to-end machine-learning configuration (E2E ML configuration) as the at least one DNN configuration (Shi, figs. 4-5 and paras. 90-92; note: probability based on the communication process from transmitter to receiver). 
Regarding claim 9, Shi in view of Shen teaches and makes obvious the method as recited in claim 1, further comprising: receiving feedback from the UE (Shi, step 802; para. 148, especially second and third sentences); determining a modification to the at least one DNN configuration by analyzing the feedback (Shi, step 806); and communicating the modification to the UE and directing the UE to update the second DNN based on the modification (Shi, step 812; para. 146, especially sixth sentence; note: update weights; para. 159; para. 173, especially last sentence).
Regarding claim 10, Shen discloses a method performed by a user equipment (UE) (fig. 1, ED) associated with a wireless communication system, the method comprising: receiving an indication of at least one deep neural network (DNN) configuration for processing information exchanged over the wireless communication system (fig. 8, step 812; para. 159; paras. 14 and 97); forming, at the UE, at least one DNN based on the indication (para. 159; note: weights for an encoder and decoder); and using the at least one DNN to process the information exchanged over the wireless communication figs. 4 and 10-15; note: feature encoders/decoders; paras. 30, 142, 152 and 159).
However, Shi does not disclose receiving an indication of at least one deep neural network (DNN) configuration for processing information exchanged over the wireless communication system using a simultaneous connection to multiple component carriers that include a first component carrier and a second component carrier, and using the at least one DNN to process the information exchanged over the wireless communication system using the simultaneous connection to the multiple component carriers. Although, Shen discloses communication using multiple component carriers simultaneously and using a neural network to enhance the communication (figs. 15 and 17; note: CC1 and CC2; paras. 24-25, 186, 199 and 205-206). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving an indication of at least one deep neural network (DNN) configuration for processing information exchanged over the wireless communication system using a simultaneous connection to multiple component carriers that include a first component carrier and a second component carrier, and using the at least one DNN to process the information exchanged over the wireless communication system using the simultaneous connection to the multiple component carriers in the invention of Shi. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing bidirectional transmission enhancements using component carriers as is known in the art (e.g., increased bandwidth, etc.) and to further refine the aggregated carrier communication using a neural network as is known in the art (Shen, figs. 15 and 17, and paras. 25-24, 186, 199 and 205-206; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 17, these limitations are rejected on the same grounds as claim 1 above where the method of claim 1 is implemented by a network entity apparatus (Shi, fig. 1, BS) comprising (Shi, fig. 2): a processor; and computer-readable storage media comprising instructions that direct the network entity apparatus to perform operations of claim 1 (Shi, pars. 57-58 and 60).
Regarding claims 18-19, these limitations are rejected on the same grounds as claim 9 above where the method of claim 9 is implemented by the network entity apparatus and the modification is based on architectural and parameter changes to the DNN. Examiner notes the changed weights represent both architectural and parameter changes in the broadest reasonable interpretation. 

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Shen as applied to claim 1 or 10 above, and further in view of Zeng et al. (US 2021/0075691).
Regarding claims 2 and 16, Shi in view of Shen does not teach and make obvious the method as recited in claim 1 or 10, wherein the first component carrier is in a licensed band, and wherein the second component carrier is in an unlicensed band. However, Zeng discloses operation using multiple bands including licensed and unlicensed bands (para. 77). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first component carrier in a licensed band, and the second component carrier is an unlicensed band in the invention of Shi in view of Shen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing access to various available spectrum as is known in the art (Zeng, para. 77; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claims 3-5, 8, 11-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Logothetis et al. (US 2020/0113017) discloses various inputs (CQI, SINR, HARQ, etc.) to a controller (fig. 3 and paras. 78-92). Takeshima et al. (US 2020/0271743; fig. 6) and Li et al. (US 2016/0078339; para32) each discloses sub-DNNs. Chen (US 2019/0087689) discloses client-side and host-side DNNs (fig. 16; fig. 1 and para. 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462